Citation Nr: 9901209	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-02 026	)	DATE
	)
	)                                  

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
September 1953.

The appeal arises from the July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, denying entitlement to service connection 
for the cause of the veterans death. 


REMAND

The appellant contends, in effect, that the veterans death 
was substantially and materially contributed to by the 
veterans service-connected conditions.  She also contends 
that conditions for which the veteran should have been 
service connected include muscle damage to both thighs caused 
by shrapnel wounds, as well as severe, recurrent headaches 
reportedly caused by a missile fragment wound and retained 
fragment above the left eye, not merely the muscle tissue 
damage of the right thigh, right knee, and left arm for which 
he was already service connected.  She contends that the 
veteran was completely disabled due to these service-incurred 
conditions.  Accordingly, she contends that service 
connection for the cause of the veterans death is warranted. 

At the time of the veterans death, he was service connected 
for a shrapnel wound of the left arm status post compound, 
comminuted fracture of the left humerus with muscle damage, 
rated 40 percent disabling based on damage to Muscle Group V 
under Diagnostic Code 5305; muscle damage of the right thigh 
and knee, rated 20 percent disabling for damage to Muscle 
Group XV under Diagnostic Code 5315; a corneal opacity of the 
right eye, rated 10 percent disabling for unhealed injury of 
the eye under Diagnostic Code 6009; and shrapnel wound scars 
of the left thigh, left leg, and left neck, rated 
noncompensably disabling for lack of compensable limitation 
of motion of the affected parts, pursuant to Diagnostic Code 
7805.  38 C.F.R. §§ 4.73, 4.84, 4.118 (1998).  A 60 percent 
combined disability rating was accordingly assigned at the 
time of his death.  38 C.F.R. § 4.25 (1998).  

A death certificate informs that the veteran died on April 
[redacted], 1995, was born on June [redacted], 1929, and 
was therefore sixty-five years of age at the time of death.  
The death certificate, issued from the City of New York 
Department of Public Health and signed by a physician, 
states that the veteran died entirely from natural causes 
and that traumatic injury or poisoning played no part in 
causing death. 

An April 1995 autopsy informs of the veterans death as 
follows:

This was a 65-year old white male who was brought 
to the Emergency Room in cardiac arrest and was 
resuscitated and he was pronounced dead one-half 
hour later, at 12:30 PM, on 4/[redacted]/95.

The examiner further informed that the veteran had a history 
of possible polymyositis, and no known coronary artery 
disease.  Heart dissection showed changes consistent with 
acute myocardial infarction in correlation with the terminal 
event.  Moderate coronary artery disease was identified.  
Examination of the musculoskeletal system revealed changes in 
the quadriceps muscle of the thigh including muscle fiber 
atrophy, degeneration, regeneration,  and focal necrosis 
associated with focal chronic inflammation.  The remainder of 
the skeleton showed no such inflammation, except the pectoris 
muscle and psoas muscle, showing only 


rare focus of chronic inflammation.  Gross examination 
revealed a seven-centimeter bruise on the left forehead and 
another bruise of similar size on the right knee.  

The appellant at a September 1998 Travel Board personal 
hearing testified that the veteran had muscle atrophy in both 
legs due to muscle damage from service-incurred fragment 
wounds to both legs, as well as essentially a deformed left 
arm of little functional use as a result of multiple missile 
fragment wounds to that arm.  On the day of his death, he 
complained of indigestion, shortly before his death.  She 
testified that the veteran had had to cease work because he 
could no longer perform his duties, and in fact had 
difficulty merely walking the two blocks to work due to his 
service-incurred disabilities.  She informed that he would 
fall on multiple occasions and be unable to get up due to 
these wound residuals, and ambulated poorly with a four-point 
cane in the right hand or else used a wheelchair for 
locomotion, being unable to use his left arm for a crutch or 
other assistance to ambulation.  

The claims file contains two medical opinions, a July 1996 
opinion from M. J. Weiss, M.D., a private pathologist, and a 
January 1998 letter from M. Farescal, M.D., a private 
physician.  Both opinions associate the veterans service-
connected muscular damage with his death by myocardial 
infarction.  Dr. Weiss noted the coronary artery disease, 
atrophy of the thigh muscles, and bruises found upon autopsy, 
and hypothesized that the veteran had fallen, had been unable 
to break his fall due to his injured left arm, and suffered 
the noted bruises as well as possible loss of consciousness 
about the time of the fatal heart attack.  Dr. Weiss assessed 
that it was extremely plausible that a fall and the 
resulting trauma could have contributed to the veterans 
fatal heart attack.  He concluded that the veterans service-
related injuries most likely did contribute to his fatal 
heart attack.  

In his letter, Dr. Farescal noted a history of the veteran 
going for a walk on April [redacted], 1995, being found in 
a cyanotic state 10 to 15 minutes later by his family, 
and being 


unresponsive to resuscitation despite emergency medical care 
at a hospital.  Dr. Farescal noted a pathology report 
concluding that the veteran had died of myocardial 
infarction; he also noted that the veteran had a history of 
polymyositis.  Dr. Farescal surmised that there was a strong 
possibility that the veteran suffered a myocardial infarction 
while attempting to get to his feet during the course of his 
walk.  

The Board notes that the opinions of Dr. Weiss and Dr. 
Farescal present an at least possible or plausible case that 
the veterans service-connected disabilities contributed 
substantially or materially to the cause of death.  However, 
the Board is troubled by these physicians failure to provide 
any medical bases for their conclusions that a fall due to 
service-connected leg disability while walking precipitated a 
sudden heart attack, or that after falling an attempt to get 
up made more difficult by service-connected leg disability 
precipitated a sudden heart attack.  The absence of a medical 
explanation is particularly troubling in a case, such as this 
one, of a sudden, fatal ischemic attack in an individual 
without a prior history of symptomatic heart disease.  
Submission of a well-grounded claim creates a duty on the 
part of the VA to verify or discount the evidence presented; 
the Board may not simply reject medical opinions presented, 
though they may be equivocal, by using its own judgment.  A 
duty is thus created to seek clarifying medical evidence.  
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Because the VA 
may only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions, the Board seeks medical 
explanations from the above doctors Weiss and Farescal, as 
well as a VA medical opinion as to medical validity of the 
opinions and any medical bases given by doctors Weiss and 
Farescal.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). 

The Board notes that the appellant at the September 1998 
Travel Board personal hearing testified that the veteran had 
received regular treatment at VA facilities and 


only VA facilities for his disabilities, including his 
service-connected disabilities.  None of these records of 
treatment are present within the claims file.  Medical 
records concerning a veteran which are in the VA's possession 
at the time a determination is made about his or her claim 
will be considered to be evidence which was in the record 
before the adjudicators at the time of the final decision, 
regardless of whether such records were actually before the 
adjudicators. See Bell v. Derwinski, 2 Vet. App. 611 (1992), 
Damrel v. Brown, 6 Vet. App. 242 (1992).  Hence to further 
complete the factual picture on which to base a medical 
opinion as to whether service-connected disabilities 
substantially and materially contributed to the cause of the 
veterans death, these VA treatment records should be 
obtained.  

There remain questions presented by the record about the 
extent of the veterans service-connected disabilities.  
Specifically, whether the veteran had compensably disabling 
left thigh muscle atrophy, as may be suggested by the autopsy 
report and the appellants testimony; and whether recurrent 
headaches, which the appellant testified were due to 
inservice missile injuries, are to be judged present at the 
time of death and incurred in service.  These determinations 
are to be made by the RO for purposes of determining their 
contribution to the cause of the veterans death, if any, as 
conditions incurred in or caused by service.

The Board notes that regulations pertaining to muscle 
injuries were revised in June 1997, subsequent to the sole 
Statement of the Case in this appeal in September 1996.  
62 Fed. Reg. 30235-30240 (1997). Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991). Under the revised regulations, 38 C.F.R. § 4.72 has 
been removed, and 38 C.F.R. § 4.56 has been amended. Under 
the current regulations, a through and through injury with 
muscle damage shall be evaluated as no less than a moderate 


injury for each group of muscles damaged. 38 C.F.R. § 
4.56(b), as amended 62 FR 30238, effective July 3, 1997.  
These regulatory revisions should be considered.  

The Board also notes that during the pendency of the current 
appeal, the United States Court of Veterans Appeals (Court) 
rendered a decision specifically on the issue of entitlement 
to dependency and indemnity compensation benefits pursuant to 
38 U.S.C.A. § 1318 (West 1991).  In that decision, Wingo v. 
West, the Court determined that a surviving spouse may be 
entitled, pursuant to 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22, to receive dependency and indemnity compensation 
benefits as if the veterans death were service connected by 
demonstrating that the deceased veteran would hypothetically 
have been entitled to receive 100 percent disability 
compensation based on service-connected disability at the 
time of death and for a period of 10 consecutive years 
immediately prior to death, though he was for any reason 
(other than willful misconduct) not in receipt of that 100 
percent compensation throughout that 10 year period.  Wingo 
v. West, 11 Vet. App. 307 (1998).  The RO should consider the 
application of this precedent decision in the current claim.  

In view of the foregoing, and given the duty to assist the 
appellant in the development of her claim under 38 U.S.C.A. 
§ 5107 (West 1991), this claim is REMANDED to the RO for the 
following development:

1.  The RO should obtain any VA medical 
outpatient treatment or hospitalization 
records for the veteran from his period 
of service until the present time.  Any 
records obtained should be associated 
with the claims file.  

2.  Next, the RO should make a 
determination, for purposes of this 
claim, whether service connection and 


a compensable disability rating would 
have been warranted during the veterans 
lifetime for a left thigh muscle injury 
due to shrapnel wound, and whether 
service connection would have been 
warranted during the veterans lifetime 
for recurrent headaches, also as due to 
shrapnel injury in service.  

3.  Next, the RO should request that 
both Dr. M. J. Weiss and Dr. M. Farescal 
provide a statement and medical evidence 
supporting or explaining their recent 
medical opinions.  Specifically, each 
should be asked to explain the medical 
basis or bases for their conclusions to 
the effect that the veterans service-
connected disabilities of the left arm 
and lower extremities caused or 
substantially contributed to the cause 
of the veterans death.  With each 
request, each physician should be 
provided a copy of his original opinion 
letter.  

4.  Thereafter, a medical opinion should 
be obtained from a VA physician.  The 
physician should be asked first to 
review this remand, the veterans case 
file, and copies of the July 1996 and 
January 1998 medical opinion letters of 
Dr. M. J. Weiss and Dr. M. Farescal, as 
well as any new opinion letters or 
medical evidence submitted by those 
physicians.  Thereafter the physician 
should be asked to answer the following 
questions: 1)  Whether, and if so to 
what extent, any of 


the veterans service-connected 
conditions, including shrapnel wound of 
the left arm status post compound, 
comminuted fracture of the left humerus 
with muscle damage; muscle damage of the 
right thigh and knee; a corneal opacity 
of the right eye; and shrapnel wound 
scars of the left thigh, left leg, and 
left neck, a) caused, or b) contributed 
to the veterans death; 2) If the RO has 
determined, for purposes of this claim, 
that damage to muscles of the left thigh 
or recurrent headaches were incurred or 
otherwise caused by service, then 
whether such condition, if incurred in 
or caused by service, a) caused, or b) 
contributed to the veterans death; 3)  
Whether a service-connected condition 
(or damage to muscles of the left thigh 
or recurrent headaches, if found by the 
RO to be incurred in or caused by 
service) caused or significantly 
contributed to a condition which was a 
cause of the veterans death; 4)  
Whether a service-connected condition 
(or damage to  muscles of the left thigh 
or recurrent headaches, if found by the 
RO to be incurred in or caused by 
service) was of such severity as to have 
hastened the onset of death, even if the 
primary cause of death, by its very 
nature, may have been so overwhelming 
that eventual death was anticipated; and 
5)  Whether the veterans service-
connected disabilities (including damage 
to muscles of the left thigh or 
recurrent headaches, if found by the RO 
to be incurred in or caused by service) 
were totally disabling at the time of 
death and for 10 consecutive years 


immediately prior to death.  Last, the 
physician should be asked to reconcile 
his or her opinion with those given by 
Dr. M. J. Weiss and Dr. M. Farescal.  
The physician should explain all 
conclusions in detail.  The claims file, 
a copy of this remand, and copies of the 
January 1995 medical opinion letters of 
Dr. M. J. Weiss and Dr. M. Farescal, any 
new opinion letters or medical evidence 
submitted by Dr. M. J. Weiss and Dr. M. 
Farescal,  and a determination by the RO 
as to whether damage to muscles of the 
left thigh or recurrent headaches were 
incurred in or otherwise caused by 
service should be made available to the 
reviewing physician for review in 
connection with the preparation of his 
or her opinion.   

5.  Thereafter, the RO should 
readjudicate the appellants claim of 
entitlement to service connection for the 
cause of the veterans death.  In making 
this determination, the RO should 
consider the revised regulations 
governing the rating of muscle injuries 
and the decision of the Court in Wingo v. 
West.  If the determination remains to 
any extent adverse to the appellant, she 
and her representative should be provided 
a supplemental statement of the case 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The appellant 
and her 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
